Order entered December 22, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00984-CV

             IN RE CHARLES ANTHONY ALLEN, SR., Relator

          Original Proceeding from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. CV99-01573-V

                                       ORDER
                Before Justices Whitehill, Pedersen, III, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.


                                             /s/    CORY L. CARLYLE
                                                    JUSTICE